Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
Election/Restrictions
Claim 1 is allowable. Claim 27, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 Allowable Subject Matter
Claims 1-5, 7, 21, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Beermann (US 4,320,576) teaches a razor knife with self-retracting blade including a front housing part (10) formed of housing halves (10a, 10b), a blade holder (17) moveable relative to the housing part to move a blade (13) wherein a guide slot (12) extends longitudinally in the housing and opens at an inclined front end of the housing.  However, none of the cited prior art, singly or in combination, fairly teach or suggest a utility knife including a blade aperture positioned at the front end of the body ad including a central section having a width defined between the first edge of the first body portion and the second edge of the second body portion and a height and a first end section having a width and a height, the width of the central section is greater than the width of the first end section, the height of the central section is greater than the height of the first end section wherein the blade extends out of the body when in the extended position as claimed in combination with other limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724